Citation Nr: 1647212	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment and/or reimbursement of unauthorized medical expenses incurred at a private medical facility from December 22, 2012, to December 26, 2012.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 2007 to October 2011.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2013 decision by the Department of Veterans Affairs (VA) Medical Center in Canandaigua, New York.  


FINDINGS OF FACT

1.  The Veteran did not have service-connection for any disability at the time of his treatment. 

2.  The private medical treatment rendered to the Veteran by the Samaritan Medical Center was not authorized by VA.

3.  The Veteran was not the recipient of VA care within the 24-month period prior to the treatment rendered in December 2012.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment received by the Veteran at the Samaritan Medical Center from December 22, 2012, to December 26, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1725 (West 2014); 38 C.F.R. §§ 3.102, 17.52-54, 17.120, 17.121, 17.1000 - 1002 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran seeks payment of and/or reimbursement for medical expenses incurred for hospitalization at a private, non-VA facility, the Samaritan Medical Center, from December 22, 2012, to December 26, 2012.  The record reflects that on December 22, 2012, the Veteran sought emergency treatment for suicidal ideation and depression.  

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (a).  When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability at the time he receives the unauthorized treatment.  Here, at the time he received emergency treatment in December 2012, the Veteran had no service-connected disabilities.  Thus, his claim must be analyzed pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act). 

According to 38 U.S.C.A. § 1725, payment or reimbursement of non-VA emergency medical services for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000 - 17.1008.  To be eligible for payment or reimbursement under this alternative statute, the treatment must satisfy all of the conditions set forth in the regulatory provisions in 38 C.F.R. § 17.1002, as follows: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000 - 17.1008. 

The Board notes that the criteria under 38 C.F.R. §§ 17.1002 must all be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991). 

Assuming that the Veteran had been enrolled in the VA health care system at the time the emergency treatment was furnished at the Samaritan Medical Center in 2012, there is simply no evidence of record or contention that he had received VA medical services within the 24-month period preceding the furnishing of such emergency treatment, as required by 38 C.F.R. § 17.1002 (e).  Indeed, in an e-mail correspondence dated May 1, 2013, the Veteran's mother indicated that he had not sought any treatment from VA prior to his December 2012 visit to the Samaritan Medical Center.  

Thus, the Veteran did not meet one of the nine criteria required for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725 of the Veterans Millennium Health Care and Benefits Act.  Since all nine criteria must be satisfied in order to establish eligibility for payment or reimbursement under this authority, the failure to satisfy one provision means that the Veteran is not eligible for payment or reimbursement of the unauthorized medical expenses he incurred in December 2012 at the Samaritan Medical Center. 

Given the foregoing, there is no need to discuss whether he meets any of the other criteria found at 38 C.F.R. § 17.1002.  As such, the Board finds no legal basis on which the claim can be granted.  In a case where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has specific duties to notify and assist claimants in the development of claims.  Because this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board notes that the Veteran was sent a letter in April 2013 which included notice of the VCAA, there is no indication of any outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  Thus, VA's duties to notify and assist were satisfied.


ORDER

Entitlement to payment and/or reimbursement of unauthorized medical expenses incurred at a private medical facility from December 22, 2012, to December 26, 2012, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


